DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,520,054 (Chandrasekara et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/025008 (Kinser et al.) in view of U.S. Patent Application Publication 2010/0030490 (Wright et al.).
With regards to claim 1, Kinser et al. discloses a braking system comprising, as illustrated in Figures 1-3, a motor (e.g. electric motor; paragraphs [0012],[0030]); a housing (e.g. vehicle or shock tower; paragraph [0015] including a rotor 80 and stator (paragraphs [0018], [0028] to [0030]); a brake assembly 34-40  adapted to restrain rotation of the rotor 
The only difference between the prior art and the claimed invention is assigning the operative condition of the brake assembly as one of (i) a healthy brake assembly; (ii) a faulty brake assembly that requires maintenance.
Wright et al. discloses a system for brake condition monitoring comprising, as illustrated in Figures 1A-8, a rotor 302; a brake assembly 300 adapted to restrain rotation of the rotor; a brake controller 500 comprising a brake diagnostics system 510; at least one vibration sensor 314,552 (e.g. electronic assembly includes a measuring device based on capacitance, electrical resistance; paragraphs [0041],[0043],[0101]) providing data to the brake diagnostics system in response to a brake operation cycle of the brake assembly (paragraph [0051]; Figure 8); the data is used by the brake diagnostics system to assess an operative condition of the brake assembly (Tables 1-3; Figures 6A-8); assigning the operative condition of the brake assembly as one of (i) a healthy brake assembly, (ii) a faulty brake assembly that requires maintenance (Figures 6A-8; paragraph [0084]).  (See, paragraphs [0029] to [0105]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing to assign the operative condition of the brake assembly as one of (i) a healthy brake assembly; (ii) a faulty brake assembly that requires maintenance as suggested by Wright et al. to the system of Kinser et al. to provide an enhanced brake condition monitoring system by having the ability to provide more information and data regarding the different conditions of the 
With regards to claim 2, Kinser et al. further discloses the brake diagnostics system 50 isolates a low frequency region of interest (e.g. 0-50 Hz) of the vibration data and isolates a high frequency region of interest (e.g. above 50 Hz) of the vibration data; the brake diagnostics system 50 assesses the operative condition of the brake assembly by comparing at least one feature (e.g. peaks; Figure 3) of both the low frequency region of interest and the high frequency region of interest.  (See, paragraphs [0024] to [0026]; Figure 3).
With regards to claim 3, Kinser et al. further discloses the at least one feature comprises an RMS value (e.g. average) of the low frequency region of interest and the high frequency region of interest such that both the low frequency region of interest and the high frequency region of interest are analyzed in a frequency domain.  (See, paragraphs [0021], [0024] to [0026]).
With regards to claim 4, Kinser et al. further discloses the low frequency region of interest comprises frequencies less than or equal to 1000Hz.  (See, paragraph [0025]).
With regards to claim 5, Kinser et al. further discloses the at least one feature comprises a peak value 202-210 of the low frequency region of interest and the high frequency region of interest, wherein both said low frequency region of interest and said high frequency region of interest are analyzed in a frequency domain.  (See, paragraphs [0021], [0024] to [0026]; Figure 3).
With regards to claim 6, Kinser et al. further discloses the low frequency region of interest comprises frequencies less than or equal to 1000Hz.  (See, paragraph [0025]).
With regards to claim 7, Kinser et al. further discloses the at least one feature comprises both: i) an RMS value of the low frequency region of interest and the high frequency region of interest; and, ii) a peak value of the low frequency region of interest and the 
With regards to claim 8, Kinser et al. further discloses the low frequency region of interest comprises frequencies less than or equal to 1000Hz.  (See, paragraph [0025]).
With regards to claim 9, Kinser et al. further discloses the brake diagnostics system 50 assigns the at least one feature of the low frequency region of interest to one of first and second different data clusters based upon a value of the at least one feature.  (See, paragraph [0027]).
With regards to claim 10, Kinser et al. further discloses the brake diagnostics system 50 assesses the operative condition of the brake assembly based upon at least one of: i) an absolute size of the first and second data clusters; ii) a relative size of the first and second data clusters.  (See, paragraphs [0027],[0031]).
With regards to claim 11, Kinser et al. further discloses the brake diagnostics system 50 assigns the at least one feature of the high frequency region of interest to one of first and second different data clusters based upon a value of the at least one feature.  (See, paragraph [0027]).
With regards to claim 12, Kinser et al. further discloses the brake diagnostics system 50 assesses the operative condition of the brake assembly based upon at least one of: i) an absolute size of the first and second data clusters; ii) a relative size of the first and second data clusters.  (See, paragraphs [0027],[0031]).
With regards to claim 13, Kinser et al. further discloses for both the low frequency region of interest and the high frequency region of interest, the brake diagnostics system 50 assigns the at least one feature to one of first and second different data clusters based upon a value of the at least one feature. (See, paragraphs [0027],[0031]).

With regards to claim 16, Kinser et al. further discloses the sensing window time period during which the brake diagnostics system samples vibration data from the at least one vibration sensor closes a select amount of time after the brake controller initiates the brake operation cycle such that the brake diagnostics system samples vibration data from the at least one vibration sensor only during the sensing window time period.  (See, paragraphs [0024],[0025]; claims 6,10).
With regards to claims 17 and 19, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1,3,5,7 and are rejected for the same reasons as set forth above. 

Claims 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/025008 (Kinser et al.) in view of U.S. Patent Application Publication 2010/0030490 (Wright et al.) as applied to claim 1 or claim 17 above, and further in view of either U.S. Patent 8,245,609 (Greenwald et al.) or U.S. Patent Application Publication 2012/0285777 (Oshio et al.).
With regards to claim 14, Kinser et al. does not disclose the vibration sensor is a microphone and the vibration data is sound data.
Greenwald et al. discloses a brake lathe comprising, as illustrated in Figures 1-16 (namely Figure 10), a brake disk 618; a vibration sensor 60 is a microphone and the vibration data is sound data.  (See, column 23, lines 21-58).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of 
With regards to claim 18, Kinser et al. does not discloses the step of sensing vibration data is initiated when a brake coil of the brake assembly is energized to move the brake assembly from the engaged condition to the disengaged condition.
Oshio et al. discloses a brake apparatus comprising, as illustrated in Figures 1-8, a braking system 100; a motor 15; a housing 19 including a rotor 20 and a stator 21; a brake operation amount detection sensor 32; a brake coil (e.g. not illustrated; paragraphs [0040],[0047]) of the brake assembly is energized to move the brake assembly from the engaged condition to the disengaged condition (paragraph [0038]).  (See, paragraphs [0035] to [0082]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a brake coil of the brake assembly is energized to move the brake assembly from the engaged condition to the disengaged condition as suggested by Oshio et al. the system of Kinser et al. as modified by Wright et al. to provide a pressing force to the brake pads to detect brake operation amount.  (See, paragraphs [0040],[0047] of Oshio et al.).
With regards to claim 20, the claim is directed to method claim and is commensurate in scope with the above apparatus claims 10-13 and is rejected for the same reasons as set forth above. 

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/HELEN C KWOK/Primary Examiner, Art Unit 2861